Case 0:21-cv-61533-RAR Document 9 Entered on FLSD Docket 08/23/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-CV-61533-RAR

 MICHAEL RIVERA,

          Plaintiff,

 v.

 AFNI, INC.,

       Defendant.
 _______________________________________________/

                                  ORDER TO SHOW CAUSE

          THIS CAUSE comes before the Court upon sua sponte review of the docket. On July 29,

 2021, the Court entered an Order Requiring Joint Scheduling Report and Certificate of Interested

 Parties [ECF No. 4] (“JSR Order”) requiring the parties to file a joint scheduling report and

 certificate(s) of interested parties by August 20, 2021. The time for compliance has passed and to

 date, there is no indication that the parties have complied with the JSR Order. Accordingly, it is

 hereby

          ORDERED AND ADJUDGED that the parties shall comply with the JSR Order on or

 before August 30, 2021 and show good cause for their failure to comply with the JSR Order.

 Failure to comply with this Order may result in sanctions without further notice.

          DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of August, 2021.




                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
